Case: 11-20688     Document: 00511809935         Page: 1     Date Filed: 04/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 3, 2012
                                     No. 11-20688
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

In the Matter of: DAVID MOORE, doing business
as Brushy Creek Kennel, Incorporated, doing business
as Pinewood Kennel, doing business as Celtic Field Sports;
LISA THERESE MOORE,

                                                  Debtors


LISA BUSHMAN,

                                                  Plaintiff-Appellee

v.

DAVID MOORE; LISA THERESA MOORE,

                                                  Defendants-Appellants


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-3045


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
EDITH H. JONES, Chief Judge:*
        The court has carefully reviewed this appeal through the record of its
tortuous and lengthy procedural career.                We conclude that Appellants’

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20688    Document: 00511809935      Page: 2    Date Filed: 04/03/2012

                                  No. 11-20688

arguments are meritless, as the carefully wrought opinions of the bankruptcy
and district courts patiently explain. There is no justification for prolonging this
litigation, nor can we fruitfully add to the decisions already rendered.
                                                                     AFFIRMED.




                                         2